.   .




            TBEATRTORNEY                     GENERAL
                         OF      %-EXAS

                        AUSTIN    11,   %-EXAS




                         June 15, 1960

    Honorable Robert S. Calvert            Opinion No. WW-853
    Comptroller of Public ,Accounts
    Capitol Station                        Re:   What constitutes a
    Austin, Texas                                'component part" of a
                                                 radio, television or
                                                 phonograph, as defined
                                                 in Chapter 20, H.B. 11,
    Dear Mr. Calvert:                            56th Leg., 3rd C.S.

         You have advised that your Department is having
    difficulty administering the provisions of Ch. 20 of H.B.
    11, 3rd C.S. of the 56th Legislature, pertaining to the
    definition of component parts of radios, phonographs and
    television sets. Specifically, you state:
              "'Component part' is defined, among
            other things, in subsection 'h' of article
            20.~01.asbeing 'any metal, wood or plastic
            housing or cabinet built or manufactured
            to contain a radio, television or phono-
            graph, or any other apparatus, equipment,
            ~device, or part as rns be used in the
            assembly, installation, maintenance or
            testing of radios, television sets or
            phonographs as defined in this Chapter.'
               "As you can radily determine, many objects
            that 'may' be used Ias' or 'in! taxable
            items have other uses in industry, business
            and the home. Those persons selling these
            items need to know if this language of the
            statute contemplates 'may' be used in a
            flashlight or other devices and also 'may'
            be used in a radio. Does Its actual 'use'
            or its 'nature' determine whether or not
            it is taxed? If its 'use' determines its
            taxable character, will it be necessary for
            ~everyonewho handles such an item on a
            retail basis.to have a permit? In other
            words, if such a battery is sold by a
            gasoline service station is it presumed
            not taxable? Is it presumed taxable if
            xd    by a.dealer in taxable electronic
            components? I use batteries as an example
            here, but the question goes much deeper,
Honorable Robert S. Calvert, Page 2   Opinion No.    ~~-853

        because the same questions apply to
        nuts, bolts, screws, wire, tubes,
        electrical conduit globes, lumber,
        plastics, glue, etc., including all
        items that do or might go into the
        constructio?i-ofa taxable item.
          "An item commonly known as a TV table
        has many uses, and is not necessary to
        the operation of the set and is commonly
        used for many other purposes. Is this
        item taxable as a component part when
        purchased at the same time a television
        set is purchased?
           "Is the item described above taxable
         if purchased separately from a TV set?
           "The antenna commonly known as 'rabbit
         ears' and outside antenna are not necessary
         to the operation of the set. Are they
         taxable as 'component parts'?
          "There is an item on the market for
        plugging into a light socket to use the
        entire house wiring system as an antenna.
        If you answer the foregoing question in
        the affirmative and if the item described
        above is ued, does the house wiring system
        become taxable?"
     In addition to the definition of component parts set
forth in the foregoing quotation, the following portion of
Article 20.02 Is pertinent:
           "There is hereby levied and shall be
         imposed upon the sale, distribution or
         use in this State of radios, television
         sets, phonographs and component parts and
         excise tax equivalent to 3% of the retail
         price for which such radios, television
         sets, phonographs and component parts are
         sold."
     Construing the portion of the Act imposing the tax together
with the definition of component parts, it is obvious that the
Legislature intended to impose the tax upon all component parts
of radios, television sets or phonographs, and upon any other
apparatus, equipment, device, or part designed and used for
the testing of radios, phonographs or television sets. The
.   .   -




        Honorable Robert S. Calvert, Page   3   Opinion NO.   ~~-853

        officials of your Department charged with the administration
        of the Act have interpreted its provisions to mean that any
        apparatus, equipment; device or part designed or manufactured
        and sold for the purpose of being used ina radio, phonograph
        or television set, or for the purpose of being used in the
        testing of radios, phonographs or television sets are taxable
        items. The questions here posed are to be resolved in light
        of this departmental interpretation, which accords with the
        intent of the Legislature as evidenced by a reading of the
        Act in its entirety. Any other construction would make the
        tax almost impossible of enforcement..
             Under this view, an ordinary flashlight battery would
        not qualify as a taxable,item,since it is not designed or
        built for the purpose of,being used in a radio, phonograph or
        television set. It is true that such a battery rns be used
        in certain radios. However, many other items rnA be used in
        a radio, television set or phonograph which are not designed
        or manufactured specifically for such purpose. Such items are
        not taxable under the Act.
             It is not necessary that a person dealing in non-taxable
        items obtain a permit. Therefore, dealers trafficking in
        flashlight batteries and other items which ma be used in
        radios, phonographs:or television sets, but-E
                                                    w ich are not
        designed s ecificall for such use, are not required to
        obtain a v
                 permi .
             Your second question concerns the taxability of items
        known as TV tables. A TV table is not a "metal, wood or
        plastic housing or cabinent, built or manufactured to contain
        a radio, television set or phonograph," nor is it "any other
        apparatus, equipment, device or part as may be used in the
        assembly, installation or maintenance or testing of radios,
        phonographs or television sets," consequently, it is not an
        item taxable under the Act. This conclusion obtains regardless
        of whether the table is sold with the television set or'is
        sold separately.
             Antenna known as rabbit ears and outside antennae are
        parts, apparatus, equipment or devices specifically designed
        and manufactured for use in the operation of television sets,
        radios or phonographs. It is not required that such parts,
        devices or equipment be necessary to the operationof the
        set. Therefore, rabbit ears and outside antennae are taxable
        'component parts".
             The item which you described as a device for plugging into
        a light socket to use the entire house wiring system as an
        antenna would be taxable. Itsapparently takes the place of
                                                          _   .   .




Honorable Robert S. Calvert, Page &   Opinion No.   ~~-853

rabbit ears or outside antennae, and is manufactured and
designed specifically for such use. However, this does not
make the entire wiring system of the house taxable. The
wiring system obviously is not designed or manufactured
s ecificall for use in connection with the operation of a
-ision            set or phonograph.
                     SUMMARY
         Flashlight batteries which are not designed
     specifically for use in connection with the
     operation of a radio, television set or phono-
     graph, are not taxable under the provisions of
     Chapter 20 of H.B. 11, 3rd C.S. of the 56th Leg.
         Television tables doe not qualify as "com-
     ponent parts" of radios, television sets, or
     phonographs, regardless of whether such tables
     are sold with the set or separately.
         Antennae known as rabbit ears and outsides
     antennae are taxable as "component parts" of
     radios, phonographs and television sets even
     though they are not necessary to the operation
     of the sets. Items designed for plugging into
     a light socket to use the entire house wiring
     system as an antenna are taxable since they are
     designed and sold to be used in connection with
     the operation of a radio, phonograph or television
     set. However, this does not make the entire
     house wiring system taxable as a 'component
     part" of a radio, phonograph or television set.
                           Yours very truly,
                           WILL WILSON
                           Attorney General of Texas


JNP:CM
APPROVED:
OPINION COMMITTEE:
W. V. Geppert, Chairman
John Reeves
William E. Allen
C. Dean Davis
Charles Cabiness
REVIEWED FOR THE ATTORNEY GENERAL
By: Leonard Passmore